Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner acknowledges the amendments made in the claims to address the claim objection as well as 112(b) indefiniteness rejection. The Examiner believes the amendments have properly addressed the objections and rejections and therefore withdraws the previously set forth claim objection and 112(b) indefiniteness rejection. As for the 112(f) claim interpretation of the term “device” in claim(s) 1-4, 6-9, 12, the Examiner agrees with the Applicant’s notion that the “device” in the claim limitations specifically pertains to video compression devices, e.g., “decoding-side generation device” or “encoding-side generation device”, etc., rather than generic placeholder “device”. Therefore, the Examiner withdraws the 112(f) claim interpretation.

Allowable Subject Matter
Claims 1-4, 6-10, 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding device comprising a decoder side first generation device that generates a prediction sample of a first component of a target unit,; a decoder side linear prediction device generates a linear prediction sample of a second component using a sample of the first component and a prediction coefficient; a decoder side second generation device which outputs the linear prediction sample of the second component of the target unit, as a prediction sample, wherein the decoder side linear prediction device uses a first coefficient as the prediction coefficient when the sample of the first component is equal or less than a threshold value, and uses a second coefficient which is different from the first coefficient as the prediction coefficient when the sample of the first component is greater than the threshold value, wherein the prediction coefficient is derived based on reference samples of the first component and the second component contained in a reference unit which is referenced for the target unit and an intra-prediction mode which generates a prediction sample of the first component, the threshold value being set on the basis of a parameter representing a distribution of or a change in the  reference sample of the first component and/or the second component, the reference sample of the first component and the reference sample of the second component which are used for deriving the prediction coefficient are selected according to the intra-prediction mode, and the reference sample of the first component and the reference sample of the second component which are used for setting the threshold value are not selected according to the intra-prediction mode.
The reference of Pettersson et al. (US PGPub 2017/0272749 A1) teach a decoding system comprising decoder side first and second generation devices as well as decoder side linear prediction device, where it teaches that the prediction coefficients from the encoder side are used on the decoder side by the decoder-side prediction unit to generate a prediction sample of the second component from the sample of the first component. It also teaches using a first and a second transform coefficients based on the sample value of the first component is equal or less than a threshold or greater than a threshold respectively. However, it fails to teach that the reference sample of the first component and the reference sample of the second component which are used for deriving the prediction coefficient are selected according to the intra-prediction mode, and the reference sample of the first component and the reference sample of the second component which are used for setting the threshold value are not selected according to the intra-prediction mode. The reference of Moriya et al. (US PGPub 2018/0047401 A1), in the same field of endeavor, teaches a decoder side linear model generation system which uses predetermined threshold values for calculating transform coefficients, but it fails to teach that the reference sample of the first component and the reference sample of the second component which are used for deriving the prediction coefficient are selected according to the intra-prediction mode, and the reference sample of the first component and the reference sample of the second component which are used for setting the threshold value are not selected according to the intra-prediction mode. On the other hand, the reference of Xiu et al. (US PGPub 2019/0166370 A1), in the same field of endeavor, teaches a decoder side linear model generation system where the decoder parses the transform coefficients of the first TU in the CU that has at least one non-zero coefficient, but it fails to teach that the reference sample of the first component and the reference sample of the second component which are used for deriving the prediction coefficient are selected according to the intra-prediction mode, and the reference sample of the first component and the reference sample of the second component which are used for setting the threshold value are not selected according to the intra-prediction mode. As a result, Pettersson et al. alone or in combination with Moriya et al. and Xiu et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 8, which is a decoding device claim of the corresponding encoding device claim 1, independent claim 9, which is an encoding and decoding device claim of the corresponding encoding device claim 1, independent claim 10, which is a CRM claim of the corresponding encoding device claim 1, and independent claim 12, which is another decoding device claim of the corresponding encoding device claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485